Citation Nr: 1337395	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  09-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a skin disorder, including as due to exposure to herbicides.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for jaundice.

7.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to March 1971 and from May 1974 to August 1977.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In August 2012, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In December 2012, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further development.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In December 2012, the Board directed that the RO/AMC obtain records of the Veteran's VA treatment and those considered by the Social Security Administration (SSA) in his claim for disability benefits.  To the extent available, VA treatment records, dated from November 1999 to April 2013, and Vet Center records, dated in 1984 and 1986, were obtained.  Records considered by the SSA in its 2007 determination, that reveal that the Veteran did not qualify for disability benefits, were also received.  See August 17, 2007 SSA letter.

Also in December 2012, the Board directed that the Veteran be provided with a hepatitis C questionnaire.  Upon response from him, he was to be scheduled for VA examination.  However, he did not respond to the RO's January 2013 letter with the hepatitis C questionnaire.

The Board further directed that the Veteran be scheduled for VA examinations in conjunction with his other claims.  According to a July 26, 2013, e-mail message in the claims file, the Veteran was a "no-show for the examinations for 6/4/2013."  However, the August 2013 supplemental statement of the case (SSOC) indicates a "(f)ailure to report notification for scheduled [VA] examinations from the West L.A. [VA medical center (VAMC)] on July 5, 2013."  The Board is unable to locate this notice in the claims file (or in the Veteran's Virtual VA electronic folder).  It is unclear to the Board when the Veteran was scheduled for the requested examinations.

Thus, in the interest of due process and fairness, the Board concludes that the Veteran should be afforded another opportunity to undergo VA examinations to determine the etiology of any right shoulder, left ankle and knee, skin, hepatitis C and jaundice, and psychiatric disorders found to be present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Provide the Veteran with a new hepatitis C questionnaire and request that he return the completed form.

2. Then, schedule the Veteran for a VA examination to determine the etiology of any jaundice and hepatitis C disorder found to be present.  The claims file and a copy of this Remand should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner is requested to address the following:

a. is it at least as likely as not (i.e., at least a 50-50 probability) that any liver disorder, to include hepatitis C and jaundice, found on examination is related to any incident of the Veteran's active service, specifically commenting on the Veteran's responses to his hepatitis C questionnaire (if received)? 

b. In doing so, the examiner should acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

c. A complete rationale should be provided for all opinions rendered.

d. If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should provide an explanation for the basis of that determination, such as a lack of expertise to render such an opinion, or the absence of particular testing or information required to respond.  (In such case, any necessary additional testing should be accomplished if feasible.)

e. If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

f. Additionally, if the examiner rejects the Veteran's statements, he or she should provide reasons for doing so.  The absence of supporting medical evidence in the service or post-service treatment records is not a sufficient reason for rejecting a Veteran's reports. 

3. Then, schedule the Veteran for a VA psychiatric examination, with the appropriate specialist, to determine the etiology of any diagnosed psychiatric disorder found to be present, including PTSD.  The claims file, including a copy of this Remand, should be made available to the examiner for review.  All indicated tests and studies should be performed and all clinical findings reported in detail.  Based on the examination and record review, the examiner should provide an opinion as to the following: 

a. does the Veteran have a diagnosed psychiatric disorder, including PTSD or another disorder?

b. Is it at least as likely as not (i.e., at least a 50-50 probability) that the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125?  If so, is it at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's PTSD is related to his in-service stressful event associated with participation with an infantry division in the Vietnam Counter Offensive Phases IV and VI, the TET Counter Offensive, and the Sanctuary Counter Offensive?

c. If a psychiatric diagnosis other than PTSD is made, the examiner is requested to provide an opinion as to whether it is at least as likely as not that such disorder is related to the Veteran's active military service. 

d. In doing so, the examiner should acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology. 

e. The examiner should provide a rationale for all opinions rendered. 

f. If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should provide an explanation for the basis of that determination, such as a lack of expertise to render such an opinion, or the absence of particular testing or information required to respond.  (In such case, any necessary additional testing should be accomplished if feasible.)

g. If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

h. Additionally, if the examiner rejects the Veteran's statements, he or she should provide reasons for doing so.  The absence of supporting medical evidence in the service or post-service treatment records is not a sufficient reason for rejecting a Veteran's reports. 

4. Then, schedule the Veteran for an appropriate VA dermatology examination to determine the etiology of any skin disorder found to be present.  The claims file and a copy of this Remand should be made available to and be reviewed by the examiner in conjunction with the examination of the Veteran.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner is requested to address the following:

a. does the Veteran have a diagnosed skin disorder currently or at any time since June 2006?

b. If so, is it at least as likely as not (i.e., at least a 50-50 probability) that any diagnosed skin disability had its onset during the Veteran's active service or is related to any in-service disease, event, or injury, to include exposure to herbicides, and notations in his available service treatment records (including the May 1969 rash on his hands and fungal type growth on the bottom of both feet; the August and September 1969 rash on his back; the January 1968 blisters on his left foot; and the March 1971 questionable athlete's foot, secondary to infection)?

c. In doing so, the examiner should acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

d. The examiner should provide a complete rationale for all opinions rendered.

e. If the examiner is unable to provide the requested opinion without resorting to speculation, he or she should provide an explanation for the basis of that determination, such as a lack of expertise to render such an opinion, or the absence of particular testing or information required to respond.  (In such case, any necessary additional testing should be accomplished if feasible.)

f. If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

g. Additionally, if the examiner rejects the Veteran's statements, he or she should provide reasons for doing so.  The absence of supporting medical evidence in the service or post-service treatment records is not a sufficient reason for rejecting a Veteran's reports. 

5. Then, schedule the Veteran for an appropriate VA orthopedic examination to determine the etiology of any right shoulder, left ankle, and left knee disorder found to be present.  The claims file and a copy of this Remand shall be made available to and be reviewed by the examiner in conjunction with the examination of the Veteran.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner is requested to respond to the following:

a. Right Shoulder:

i. Does the Veteran have a diagnosed right shoulder disorder currently or at any time since June 2006?

ii. If so, is it at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's right shoulder disability had its onset during active service or is related to any in-service disease, event, or injury, to include the December 1969 service treatment record noting treatment for a sharp pain in the back behind the right scapula?

b. Left Ankle and Left Knee:  

i. Does the Veteran have a diagnosed left ankle or knee disorder currently or at any time since June 2006?

ii. If so, is it at least as likely as not (i.e., at least a 50-50 probability) that any diagnosed left knee and ankle disorder had its onset during the Veteran's active military service or is related to any in-service disease, event or injury (including notations in the May 1974 service examination report of a tattoo on the ankle of the left foot)?

c. In doing so, the examiner should acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology, to include those made during his December 1977 VA examination (indicating complaints of left leg pain secondary to a left ankle fracture claimed to have occurred in an accident in service) and his August 2012 Board hearing.

d. The examiner should provide a complete rationale for all opinions rendered.

e. If the examiner is unable to provide the requested opinion without resorting to speculation, he or she should provide an explanation for the basis of that determination, such as a lack of expertise to render such an opinion, or the absence of particular testing or information required to respond.  (In such case, any necessary additional testing should be accomplished if feasible.)

f. If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained. 

g. Additionally, if the examiner rejects the Veteran's statements, he or she should provide reasons for doing so.  The absence of supporting medical evidence in the service or post-service treatment records is not a sufficient reason for rejecting a Veteran's reports. 

6. Readjudicate the Veteran's service connection claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure. 

No action is required of the Veteran until he is notified by the RO/AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



